        Case 2:20-mj-00081-DB Document 2 Filed 05/29/20 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                    May 28, 2020
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-mj-00081-DB

                 Plaintiff,

       v.                                            ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
BRUCE BASHARAT SAIYAD,

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release BRUCE BASHARAT SAIYAD ,

Case No. 2:20-mj-00081-DB Charge Supervised Release Violation, from custody

for the following reasons: for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                               (Other): All other previously imposed conditions of
                          X
                               supervised release remain in full force and effect.

       Issued at Sacramento, California on May 28, 2020 at 2:30 p.m.



Dated: May 28, 2020
